Citation Nr: 1108743	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for alcoholism, claimed as secondary to service-connected depression or service-connected erectile dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 1966 to May 1968.

The issue seeking service connection for alcoholism is before the Board of Veterans' Appeals (Board) following a June 2010 decision from the Court of Appeals for Veterans Claims (CAVC or "Court"), which, in relevant part, remanded the alcoholism claim for further development.  The claim was originally before the Board on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

During the pendency of this appeal, the Veteran also perfected an appeal seeking a total disability rating for individual unemployability (TDIU) to the Board from a December 2009 rating decision.  Both of these claims are now properly before the Board here.

The Veteran's representative, within a January 2011 statement, claims the Veteran's service-connected psychiatric disability, diagnosed as depression, has increased in severity.  The matter is not properly before the Board here and is, therefore, referred to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran essentially claims his psychiatric problems, to include depression, stem from his service in Vietnam and render him unemployable.  The Veteran further contends his alcoholism began in the military and is a part of his psychiatric disability.


Service Connection for Alcoholism

The Board denied the Veteran's claim seeking entitlement to service connection for alcoholism in a January 2009 decision.  As indicated in the January 2009 decision, direct service connection for alcohol abuse is prohibited as a matter of law because the Veteran cannot be compensated for a disability caused by his own willful misconduct and abuse.  See 38 U.S.C. § 105; Sabonis v. Brown, 6 Vet. App. 429 (1991); 38 C.F.R. §§ 3.1(m), 3.301(d).  

With regard to the Veteran's contention that his alcoholism is secondary to his service connected depression, the Board concluded in January 2009 that the medical evidence, specifically a February 2007 VA examination with a March 2007 addendum, did not support the Veteran's claim.  Rather, the 2007 VA examiner found the chronology of the Veteran's alcohol symptoms not to support a finding that his alcoholism is "secondary" or otherwise attributable to his depression.  

The Court, in its June 2010 decision and remand, found the Board did not adequately explain its reasons and bases for the denial.  That is, the Veteran made statements that he turned to alcohol to cope with his psychiatric symptoms.  In contrast, the medical examiner found the chronology of symptoms did not support the Veteran's claim that he turned to alcohol after development of depression.  

The Veteran, within his brief to the Court, also argued for the first time that his alcoholism could also be alternatively attributed to his service-connected erectile dysfunction.  In January 2011, moreover, the Veteran's representative further claimed the Veteran's psychiatric disability has worsened in severity thus requiring a new examination.  

Also during the pendency of this appeal, the Veteran's wife submitted a statement dated December 2010 indicating that she recalls the Veteran being intoxicated the moment he stepped off the plane from Vietnam and since that time.  

It is clear there is some contradiction in the record of when the Veteran's alcoholism symptoms began versus his psychiatric symptoms.  The Veteran claims he turned to alcohol to cope with anxiety and depression after his military service.  The Veteran's wife recalls the Veteran's alcoholism beginning before he officially separated from the military.  The 2007 VA examiner further opined that the Veteran's alcoholism chronology does not support a finding that the Veteran's anxiety and depression caused his alcoholism.

In light of the conflicting evidence and the newly raised arguments, the Board concludes a new VA examination is warranted to ascertain the current severity of the Veteran's psychiatric disability, his alcoholism and whether the Veteran's alcoholism can be attributed to either his service connected psychiatric disability or his erectile dysfunction.  Clarification should be requested with regard to the chronology of symptoms and the likelihood that the Veteran's alcoholism was caused or aggravated by his service connected disabilities, to include depression and erectile dysfunction.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from February 2010 to the present.

TDIU

As explained in the introduction, during the pendency of the appeal for the alcoholism issue, the Veteran raised and ultimately perfected an appeal to the Board a claim seeking TDIU.  The Veteran claims he is unemployable due to his service-connected disabilities, but mainly due to his psychiatric disability.

The Veteran is currently service connected for depression rated 50 percent disabling, residuals of prostate cancer rated 40 percent disabling, bilateral hearing loss rated 10 percent disabling, tinnitus rated 10 percent disabling and erectile dysfunction rated non-compensable.  The Veteran has an 80 percent combined disability rating.

Although he feels all his disabilities contributed to his unemployment, the Veteran claims he last worked in November 2008 and was laid off due to his inability to get along with co-workers and authority figures.  It is apparent from his statements that he feels his psychiatric disability is mainly responsible for his unemployability.

As indicated above, the Veteran's representative in January 2011 claims the Veteran's psychiatric condition has worsened in severity and is tied to his alcoholism.  An increased rating claim for depression is referred to the RO for proper adjudication, but the Board feels the Veteran's pending depression claim as well as the alcoholism claim being remanded here are "inextricably intertwined" with the adjudication of the Veteran's TDIU claim.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, the RO is advised that the TDIU issue must be adjudicated after full development and adjudication of the Veteran's alcoholism and increased rating depression claims.  Id.

In addition, in light of the Veteran's representative's claim that his service connected disabilities have increased in severity, new VA examinations are indicated to ascertain the current severity of these disabilities and their occupational affect.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VAMC in Omaha, Nebraska from February 2010 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2. After obtaining the above records, to the extent available, schedule the Veteran for appropriate VA examination for his claimed condition of alcoholism, claimed as secondary to depression or, in the alternative, secondary to erectile dysfunction, to determine the extent and likely etiology of the Veteran's alcoholism. 

Specifically, the examiner is asked to render an opinion as to whether the Veteran's alcoholism was caused or aggravated by his service-connected depression or erectile dysfunction.  
 
The claims folder, a copy of this decision and a copy of the June 2010 CAVC decision must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered to include the 2007 VA examiner's opinion.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After the above records are obtained, to the extent available, schedule the Veteran for any and all appropriate examinations, to ascertain the current severity of all his service connected disabilities, to include residuals of prostate cancer, depression, hearing loss, tinnitus and erectile dysfunction.  The examiner(s) must conduct all necessary tests to ascertain any manifestations of the Veteran's disabilities.  

The examiner is also asked to provide an opinion of what overall effect, if any, the Veteran's service-connected disabilities have on his ability to obtain and retain employment; that is, whether it would preclude an average person from obtaining, or retaining, substantially gainful employment.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

4.  After the above is complete, and after full development and adjudication of any and all inextricably intertwined claims, readjudicate the Veteran's issues remaining on appeal, to include consideration of whether an extraschedular evaluation is warranted.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

